UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6626


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY MCKINZIE HOWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:08-cr-00023-GEC-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey McKinzie Howard, Appellant Pro Se.        Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey   McKinzie     Howard      appeals    the    district   court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.        Accordingly,      we    affirm    for   the

reasons stated by the district court and deny leave to proceed

under the Criminal Justice Act.                United States v. Howard, No.

7:08-cr-00023-GEC-1 (W.D. Va. Mar. 22, 2012).                   We dispense with

oral   argument     because     the    facts    and    legal    contentions     are

adequately    presented    in    the    materials      before    the   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2